Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-8 and claims 11-12 in the reply filed on 01/04/22 is acknowledged.  The traversal is on the ground(s) that the present application is a National Stage Application filed under 35 U.S.C. §371.  This is found persuasive therefore the restriction has been withdrawn.  All claims 1-12 are examined.  

Priority
2.          Applicant is reminded that in order for a patent issuing on the instant application to obtain the benefit of priority based on priority papers filed in parent Application No. (JP) 2017-136253 under 35 U.S.C. 119(a)-(d) or (f), a claim for such foreign priority must be timely made in this application.  To satisfy the requirement of 37 CFR 1.55(a)(2) for a certified copy of the foreign application, applicant may simply identify the application containing the certified copy.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 04/07/20, 08/31/20, 05/17/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.          The drawings filed on 01/08/20.  These drawings are acceptable.


Claim Rejections - 35 USC § 112

5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.        Claims 1-12 and current specification disclosed “projection device”, “imaging device”, “measurement device”.  However, there is no definition/explanation in the specification for these terms.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                Appropriate correction is required. 

Allowable Subject Matter
7.	Claims 1-12 would be allowable if the rejection under 112 were overcome.
            The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 5, 9, 10, 11, 12. 
8.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a projection imaging system, comprising a measurement device discriminating whether each imaging frame is a key frame of the image data obtained by capturing one of the pattern images or a blended frame of the image data obtained by capturing two of the pattern images switched during an exposure period of one frame, and performing measurement based on 

9.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a projection imaging system, comprising a measurement device generating a key frame of image data obtained by capturing one of the pattern images from a blended frame of image data obtained by capturing two of the pattern images switched during an exposure period of one frame, and performing measurement based on a space coding method by using the image data of the key frame; in combination with the rest of the limitations of claim 5.

10.          As claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious a measurement device, comprising discriminating whether each imaging frame is a key frame of the image data obtained by capturing one of the pattern images or a blended frame of the image data obtained by capturing two of the pattern images switched during an exposure period of one frame, and performing measurement based on a space coding method by using at least the image data of the key frame; in combination with the rest of the limitations of claim 9.

11.          As claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a measurement device, comprising generating a key frame of image data obtained by capturing one of the pattern images from a blended frame of image data obtained by capturing two of the pattern images switched during an exposure period of one frame, and performing measurement based on a space coding method by using the image data of the key frame; in combination with the rest of the limitations of claim 10.

12.          As claim 11, the prior art of record taken alone or in combination, fails to disclose or render obvious a projection imaging method, comprising discriminating whether each imaging frame is a key frame of the image data obtained by capturing one of the pattern images or a blended frame of the image data obtained by capturing two of the pattern images switched during an exposure period of one frame; and performing measurement based on a space coding method by using at least the image data of the key frame; in combination with the rest of the limitations of claim 11.

13.          As claim 12, the prior art of record taken alone or in combination, fails to disclose or render obvious a projection imaging method, comprising generating a key frame of image data obtained by capturing one of the pattern images from a blended frame of image data obtained by capturing two of the pattern images switched during an exposure period of one frame; and performing measurement based on a space coding method by using the image data of the key frame; in combination with the rest of the limitations of claim 12.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
January 15, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877